Citation Nr: 0125311	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-06 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
apportioned benefits in the amount of $4,042.50.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1943 to April 
1945.  The appellant is the veteran's former wife.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which determined that waiver of recovery of an 
overpayment of apportioned benefits in the amount of 
$4,042.50 was not warranted.  A hearing was held at the RO in 
July 2001 before the undersigned Member of the Board.


FINDINGS OF FACT

1.  An overpayment of $4,042.50 was created when the 
appellant received benefits apportioned from the veteran's 
compensation benefits subsequent to her divorce from the 
veteran in February 1977 and continuing through July 1997.

2.  In August 1987, the appellant reported to the RO that she 
was divorced from the veteran.

3.  Recovery of the portion of the overpayment which was 
created between February 1977 and August 1987 would not be 
against equity and good conscience.

4.  Recovery of the portion of the overpayment which was 
created subsequent to August 1987 would be against equity and 
good conscience.


CONCLUSION OF LAW

A partial waiver of recovery of the overpayment of 
apportioned benefits in the amount of $1,963.50 representing 
the amount paid after August 1987 is warranted.  38 C.F.R. 
§§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to a waiver of an overpayment have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The appellant has had a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  In a rating 
decision of April 1945, the RO granted the veteran's claim 
for service connection for a disability, and assigned a 20 
percent disability rating.  The rating was later increased to 
30 percent.  The veteran married the appellant in September 
1956.  A child was born to them in December 1957.  

In October 1958, the appellant submitted a claim for an 
apportionment of the veteran's disability compensation.  She 
stated that she was the veteran's legal wife, but they were 
separated and contemplating a divorce.  She further stated 
that they had a 9 month old daughter, and the veteran was 
presently providing no support.  A letter from the RO to the 
appellant dated in January 1959 shows that action had been 
taken to pay her an apportioned share of the compensation of 
the veteran on behalf of herself and the child.  It was 
stated that she would receive monthly payments of $22 
commencing November 1, 1958, and would receive a payment of 
$16.50 commencing December 23, 1965.  It was further stated 
that "Any change in your marital status should be reported to 
this office."  

The veteran and the appellant were divorced in February 1977.  
A copy of the divorce decree indicates that the appellant had 
filed her appearance and answer pro se.  Associated with the 
divorce decree is a property settlement agreement signed by 
the appellant and the veteran.  Neither the veteran nor the 
appellant notified the VA of the divorce at that time.

A statement in support of claim from the appellant dated in 
August 1987 (which is located in the left flap of the claims 
file) reflects that the appellant advised the RO that she was 
divorced from the veteran.  No action was taken by the RO at 
that time to terminate the payment of the apportionment.  In 
July 1991, the RO wrote to the veteran and requested that he 
provide social security numbers for himself and his spouse.  
Later that month, the veteran submitted a completed form on 
which he reported that his wife was someone other than the 
appellant.  Similarly, in a status of dependents 
questionnaire dated in January 1993, the veteran again 
reported that his wife was someone other than the appellant.  

In December 1996, the RO wrote to the appellant and requested 
that she provide information including her date of birth, her 
full name, and a copy of her social security number.  When 
returning the completed form later that month, the appellant 
noted at the bottom of the page that she had gotten divorced 
from the veteran in 1977 or 1978.  The RO subsequently 
retroactively terminated the appellant's apportionment, 
effective from the date of the divorce.  This resulted in an 
overpayment in the amount of $4,042.50.  The Committee denied 
the appellant's request for waiver of recovery of that 
overpayment.  

The appellant testified in support of her claim for a waiver 
during a hearing held in July 2001.  She stated that she had 
been told that the apportionment was on behalf of her child 
and that she did not realize that it would be affected by her 
divorce from the veteran.  She also stated that it was unfair 
for the VA to penalize her because she did not recall the 
letter dated in 1959 which told her that she was required to 
report any change in the status of her marriage.  She also 
stated that she did not even realize that the veteran had 
obtained a divorce in 1977 until a few years later when she 
learned from her daughter that the veteran had remarried.  
Finally, she said that recovery of the overpayment would 
cause hardship.  The appellant also submitted financial 
status reports as evidence to show that recovery of the 
overpayment would cause her financial hardship.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of compensation benefits was properly created.  
The overpayment of $4,042.50 was created when the appellant 
received apportioned compensation benefits subsequent to her 
divorce from the veteran in February 1977 and continuing 
until many years later.  The Board notes that under the law a 
former spouse is not entitled to receive apportioned 
benefits.  See 38 C.F.R. § 3.450.  The Board also notes that 
apportioned benefits were not payable on behalf of a minor 
child at the date of the divorce because the appellant's 
child was over the age of 18, and there is no evidence of 
record that she was permanently incapable of self support or 
was pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. § 3.57.  Therefore, 
the only issue to be decided on appeal is whether a waiver of 
recovery of the overpayment is warranted under the facts of 
this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (2000).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2000).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report changes in her marital status, as she had been 
requested to do in the 1959 letter, directly resulted in the 
creation of the overpayment.  The Board has noted the 
appellant's contention that she did not know of the divorce 
at the time that it occurred; however, her contention is 
contradicted by the court documents which indicate that she 
had signed a property settlement agreement in connection with 
the divorce.  The Board also finds that the appellant's 
stated belief that she was receiving the payments on behalf 
of her child is not credible in light of the fact that the 
"child" would have turned 18 years of age in December 1975, 
and would have been 39 years old in July 1997 when the 
benefits were finally terminated.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  At the time of 
the divorce, the VA initially had no way of knowing that the 
marital status had changed.  The Board does note, however, 
that there is some fault on the part of the RO in the 
creation of the overpayment as the RO received information in 
August 1987 which was sufficient to show that the veteran and 
the appellant had gotten divorced.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The appellant 
receives retirement pay as well as Social Security benefits.  
She has not presented any evidence showing that recovery of 
the overpayment debt would cause hardship.  The amounts which 
the appellant listed for her rent, food and utilities add up 
to only $1,282 per month, well within her monthly take home 
income of $2,202.  Although the appellant has reported that 
her expenses exceed her income, the Board notes that not all 
of the expenses are for basic necessities.  For example, the 
reported expenses include a phone bill of $151 plus a 
wireless phone bill of $57.  The financial status report also 
reflects payment of credit card bills in the amount of $910.  
The laws regarding waivers are not designed to allow the 
debtor to give preference to credit card companies over debt 
owed to the Government. 

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  The apportionment program is designed to provide 
assistance to a veteran's spouse or to someone who has 
custody of the veteran's minor child.  As noted above, the 
appellant does not fit into either of these categories.  
Therefore, recovery of the overpayment would not tend to 
defeat the purpose of the VA benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which she was not entitled under the law during 
the period from her divorce in February 1977 until benefits 
were terminated in July 1997.  Waiver of the recovery of the 
overpayment which pertains to that entire period of time 
would result in unjust enrichment to the appellant.  

Finally, the Board notes that there is an indication that the 
appellant may have changed her position to her detriment 
based on reliance on VA benefits.  Presumably she thought 
that she was entitled to receive such benefits and has 
already spent the money in connection with expenses 
associated with supporting herself.

In summary, only two of the elements set forth in 38 C.F.R. 
§ 1.965 weigh in favor of the appellant's claim for a waiver.  
Nevertheless, the facts and circumstances in this particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  Recovery of the portion 
of the overpayment which was created subsequent to August 
1987 would be against equity and good conscience in light of 
the fact that the RO had information at that time which 
should have resulted in termination of the apportionment.  
However, recovery of the portion of the overpayment 
attributable to the payments which were issued from February 
1977 through August 1987 would not be against equity and good 
conscience.  Such a decision allowing a partial waiver would 
not be unduly favorable or adverse to either side.  

As noted above, the total amount of the overpayment which had 
been calculated by the RO was $4,042.50.  To determine the 
portion of the overpayment which may be waived, the Board has 
performed calculations based on data contained in the 
veteran's claims file which reflects that the appellant was 
receiving $16.50 per month in apportioned benefits during the 
period from July 1991 through July 1997. By multiplying 
$16.50 per month times 119 months (representing the period 
from August 1987 to July 1997), the Board finds that the 
amount of the overpayment which may be waived is $1,963.50  


ORDER

A partial waiver of recovery of the overpayment of 
apportioned benefits in the amount of $1,963.50 representing 
the amount paid after August 1987 is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

